Citation Nr: 0334725	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-19 096	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
November 2002 Board decision that denied entitlement to a 
compensation initial evaluation for the service connected 
right index finger disability. 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel





FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in December 2002 seeking the Board's review 
of the November 2002 Board decision denying entitlement to an 
initial compensable evaluation for the service connected 
right index finger disability to determine whether that 
decision involved clear and unmistakable error (CUE).

2.  The Board received notice on December 3, 2003 that the 
CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of the November 2002 Board decision denying 
entitlement to an initial compensable evaluation for the 
service connected right index finger disability to determine 
whether that decision involved clear and unmistakable error 
should be dismissed.  38 C.F.R. § 20.1404(f) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2003), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).




ORDER

The motion is dismissed without prejudice to refiling.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2003).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.


